Exhibit 99.1 March 29, 2010 Analyst Contact: Dan Harrison 918-588-7950 Media Contact: Brad Borror 918-588-7582 ONEOK and ONEOK Partners Schedule First-quarter 2010 Earnings Conference Call and Webcast TULSA, Okla. – March 29, 2010 – ONEOK, Inc. (NYSE: OKE) and ONEOK Partners, L.P. (NYSE: OKS) will release their first-quarter earnings after the market closes on April 28, 2010. A joint conference call will be held the following day on April 29, 2010, at 11 a.m. Eastern Daylight Time (10 a.m. Central Daylight Time). The call also will be carried live on ONEOK’s and ONEOK Partners’ Web sites. ONEOK’s and ONEOK Partners’ senior management teams will participate in the call and webcast. What:ONEOK, Inc. and ONEOK Partners, L.P. first-quarter earnings conference call and webcast When: 11 a.m. Eastern, April 29, 2010 10 a.m. Central Where:1) Phone conference call 866-802-4323, pass code 1446175 2) Log on to the webcast at www.oneok.com 3) Log on to the webcast at www.oneokpartners.com If you are unable to participate in the conference call or the webcast, the replay will be available on ONEOK’s Web site, www.oneok.com, and ONEOK Partners’ Web site, www.oneokpartners.com, for 30 days. A recording will be available by phone for seven days. The playback call may be accessed at 866-837-8032, pass code 944778. ONEOK Partners, L.P. (NYSE: OKS) is one of the largest publicly traded master limited partnerships, and is a leader in the gathering, processing, storage and transportation of natural gas in the U.S. and owns one of the nation’s premier natural gas liquids (NGL) systems, connecting NGL supply in the Mid-Continent and Rocky ONEOK and ONEOK Partners Schedule First-quarter 2010 Earnings Conference Call and Webcast Page 2 Mountain regions with key market centers. Its general partner is a wholly owned subsidiary of ONEOK, Inc. (NYSE: OKE), a diversified energy company, which owns 42.8 percent of the overall partnership interest. ONEOK is one of the largest natural gas distributors in the United States, and its energy services operation focuses primarily on marketing natural gas and related services throughout the U.S. ONEOK, Inc. (NYSE: OKE) is a diversified energy company. We are the general partner and own 42.8 percent of ONEOK Partners, L.P. (NYSE: OKS), one of the largest publicly traded master limited partnerships, which is a leader in the gathering, processing, storage and transportation of natural gas in the U.S. and owns one of the nation’s premier natural gas liquids (NGL) systems, connecting NGL supply in the Mid-Continent and Rocky Mountain regions with key market centers. ONEOK is among the largest natural gas distributors in the United States, serving more than 2 million customers in Oklahoma, Kansas and Texas. Our energy services operation focuses primarily on marketing natural gas and related services throughout the U.S. ONEOK is a Fortune 500 company. For more information, visit the Web sites at www.oneokpartners.com or www.oneok.com. OKE-FV OKS-FV ###
